Case 17-67324-lrc      Doc 250     Filed 07/27/21 Entered 07/27/21 16:23:07             Desc Main
                                   Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:
                                                             CASE NO. 17-67324-LRC
DAVID L. SIMTH, JR.,
     Debtor                                                  CHAPTER 7


                      TRUSTEE’S REPORT OF NO DISTRUBUTION
                          AND ABANDONMENT OF FUNDS

         NOW COMES, Martha A. Miller, in her capacity as chapter 7 trustee in the above-

captioned case (“Trustee”), and files this Report of No Distribution and of Abandonment of Funds

(“Report”), showing as follows:

         1.    This voluntary chapter 7 case (the “Case”) was filed by David L. Smith, Jr.

(“Debtor”) on November 4, 2017 (hereafter, the “Estate”).

         2.    Currently, there are three adversary proceedings affiliated with the Case pending,

Lenox Pines, LLC v. David L. Smith, Jr., and Martha A. Miller, as Trustee, AP no. 18-05052-LRC;

Lenox Pines, LLC v. David L. Smith, Jr., AP no. 18-05005-LRC; and, Britton McLeod and D.

Hayden Smith v. David L. Smith, Jr., AP no. 18-05004-LRC.

         3.    As indicated above, in my official capacity as the duly appointed chapter 7 trustee

in the Case, I am a named defendant in AP 18-05052-LRC. AP no. 18-05052 involves the claim

of Lenox Pines, LLC to a constructive trust in all funds held by me as trustee. I am not a party, or

otherwise involved in APs 18-05004-LRC or 18-05005-LRC, both of which seek to deny Debtor

a discharge or the dischargability of certain claims against Debtor.




                                                                                                  1
Case 17-67324-lrc       Doc 250     Filed 07/27/21 Entered 07/27/21 16:23:07              Desc Main
                                    Document     Page 2 of 5



          4.   As this Court is aware, and as any cursory review of the dockets in the Case and

related APs reveal, the disputed issues in the Case have been extensively litigated for many years.

I see no foreseeable conclusion to this litigation.

          5.   In mid-2019, my professionals and I believed that we had negotiated a reasonable

global resolution with the litigants in the APs and in contested matters. Unfortunately, no

resolution was ultimately consummated. It is my belief that no timely or reasonable negotiated

resolutions to the disputes in the Case are probable.

          6.    To date, I have collected funds totaling $179,896.07, none collected since

November 1, 2019. Most of these funds, $175,110.49, were collected by me on March 30, 2018,

from the Court-approved, and ultimately unopposed, sale of Debtor’s residence. Order entered

March 23, 2018 (Dkt. No. 109). On November 1, 2019, I also collected $4,785.58 from Debtor

representing his non-exempt interest in non-disclosed cash value in a life insurance policy. The

settlement with Debtor regarding the cash value in a life insurance policy was unopposed and

approved by the Court by Order entered October 15, 2019 (Dkt. No. 196). Due to the monthly

bank charges assessed by my trustee depository bank, the current amount of funds held by me total

$175,804.27 (the “Funds”). On April 3, 2018, the Court entered an Order approving the payment

of bank charges as administrative expenses (Dkt. No. 115). Aside from the bank charges, which

are automatically deducted, I have made no distributions nor paid any money on account of this

Estate.

          7.   I have made a diligent inquiry into the financial affairs of Debtor, and the location

of property belonging to this Estate. From this inquiry, over the last five plus years, and other than

the liquidated property identified above, I have concluded that there is no additional property

available for distribution from this Estate. Certain claimants in this case, specifically Debtor’s



                                                                                                    2
Case 17-67324-lrc      Doc 250     Filed 07/27/21 Entered 07/27/21 16:23:07            Desc Main
                                   Document     Page 3 of 5



siblings, Britton McLeod and Hayden Smith, through their counsel, have suggested that there may

be additional property available for liquidation. However, over the five plus years pendency of the

Case, these claimants have not identified any such property to me.

       8.      Due to the extensive and years-long litigation in the Case and APs, the Estate is

significantly insolvent. Regardless of the outcome of the constructive trust claim (AP no. 18-

05052), the administrative expenses incurred by the Estate to date total well over $100,000.00 of

any sum that could potentially remain in the Estate upon resolution of all disputed issues. There

is no scenario in this Case whereby unsecured creditors would be paid.

       9.      I have practiced law in the State of Georgia since my graduation from law school

in June, 1977, always in Federal courts. Since the late-1980s, I have exclusively practiced

bankruptcy law. I have represented debtors, creditors and trustees in chapters 7, 11 and 12 cases.

I was asked to, and did, testify before a subcommittee of Congress on the need for passage of

legislation to include chapter 12 in the Bankruptcy Code. This testimony was as a result of my

decade plus practice of representing farmers and ranchers as both lead counsel in a successful

national class action, and in chapter 11 cases in Georgia, Texas, Minnesota and North Dakota. In

1992, I was appointed to the chapter 7 Trustee Panel of the United States Bankruptcy Court of the

Northern District of Georgia. My appointment to the Panel has been renewed every year since

1992. Pursuant to this Court’s Clerk’s records, I have been appointed trustee in 20,237 chapter 7

cases. My trustee appointments have never been challenged or revoked, except in the very few

cases where I have rejected an appointment. Based upon my best professional and business

judgment, it is my opinion that there is no legitimate bankruptcy purpose served by the continued

administration of the Estate.




                                                                                                 3
Case 17-67324-lrc        Doc 250   Filed 07/27/21 Entered 07/27/21 16:23:07             Desc Main
                                   Document     Page 4 of 5



        10.    With regard to the Funds, I abandon those Funds to the Clerk of this Court to hold

subject to the final resolutions of the contested issues by the Court, and any disbursements ordered

therefrom.

        11.    Key information about this case, as reported in schedules and statements filed by

Debtor or otherwise found in the Court’s public records, may be reviewed by any party.

        12.    No party in interest has filed a request for an order of dismissal pursuant to 11

U.S.C. sec. 521(i)(2).

        13.    Pursuant to Federal Bankruptcy Rule of Procedure 5009, and subject to the logistics

of the abandonment of the Funds to the Clerk, I hereby certify that the Estate has been fully

administered. Accordingly, I request that I be discharged from any further duties as trustee in the

Case.

               Respectfully submitted this 27th day of July, 2021.

                                                     s/Martha A. Miller
                                                     Martha A. Miller
                                                     Trustee
                                                     Georgia Bar 507950


Martha Miller Law, LLC
P.O. Box 5630
Atlanta, GA 31107
(404) 617-9708
mmiller@mmillertrustee.com


                                   CERTIFICATE OF SERVICE

        I hereby certify that I have served the following individuals electronically, as described
below, with the foregoing Trustee’s Report of No Distribution and Abandonment of Funds, this
27th day of July, 2021:

Office of the United States Trustee
Via Lindsay.p.kolba@usdoj.gov


                                                                                                  4
Case 17-67324-lrc     Doc 250    Filed 07/27/21 Entered 07/27/21 16:23:07   Desc Main
                                 Document     Page 5 of 5



And Jeneane Treace at Jeneane.Treace@usdoj.gov

Brendon McLeod
bren@mmhfirm.com

M. Denise Dotson at ddotsonlaw@me.com

William A. Rountree at wrountree@rlklawfirm.com

W. Russell Patterson, Jr. at wrpjr@rbspg.com

Michael J. Bargar at Michael.Bargar@agg.com

Spence A. Shumway at Spence@stonebridgeaccounting.com


                                           s/ Martha A. Miller
                                           Martha A. Miller


TO THE PARTIES ON THE MAILING MATRIX BY THE CLERK




                                                                                   5
